Per curiam.
C. Wray Brinkley filed a petition for voluntary surrender of his license. The State Bar did not object. The review panel of the State Disciplinary Board accepted the petitioner’s admission that he had entered a plea of guilty to sexual battery under OCGA § 16-6-22.1. His plea of guilty constitutes grounds for disbarment under Rule 66 of Bar Rule 4-102 (d). The review panel recommended that the petitioner’s petition be granted.
We approve and adopt the review panel’s recommendation and accept the petitioner’s petition for the voluntary surrender of his license.
Brinkley is reminded of his obligation to protect the interests of his clients and to comply with the other requirements of Bar Rule 4-219 (c) (1) and (2).

Voluntary surrender of license accepted.


All the Justices concur.